CONFESSION OF ERROR
PER CURIAM.
As the State properly concedes, the trial court fundamentally erred in failing to make any reference to excusable homicide and justifiable homicide when instructing the jury as to attempted manslaughter. See State v. Smith, 573 So.2d 306 (Fla.1990); Rojas v. State, 552 So.2d 914 (Fla.1989). Accordingly, the defendant’s conviction and sentence for attempted second degree murder with a firearm is reversed and remanded for a new trial, and his sentences as to his remaining convictions are reversed and remanded for resentencing.
Reversed and remanded.